 


 HR 39 ENR: Tested Ability to Leverage Exceptional National Talent Act of 2017
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
One Hundred Fifteenth Congress of the United States of AmericaAt the First SessionBegun and held at the City of Washington on Tuesday, the third day of January, two thousand and seventeen 
H. R. 39 
 
AN ACT 
To amend title 5, United States Code, to codify the Presidential Innovation Fellows Program, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Tested Ability to Leverage Exceptional National Talent Act of 2017 or the TALENT Act of 2017.  2.Presidential Innovation Fellows Program (a)In generalChapter 31 of title 5, United States Code, is amended by adding at the end the following: 
 
VPresidential Innovation Fellows Program  
3171.Presidential Innovation Fellows Program 
(a)PolicyIt is in the national interest for the Government to attract the brightest minds skilled in technology or innovative practices to serve in the Government to work on some of the Nation’s biggest and most pressing challenges. This subchapter establishes a program to encourage successful entrepreneurs, executives, and innovators to join the Government and work in close cooperation with Government leaders, to create meaningful solutions that can help save lives and taxpayer money, fuel job creation, and significantly improve how the Government serves the American people.  (b)EstablishmentThe Administrator of General Services shall continue the Presidential Innovation Fellows Program (hereinafter referred to as the Program) to enable exceptional individuals with proven track records to serve time-limited appointments in executive agencies to address some of the Nation’s most significant challenges and improve existing Government efforts that would particularly benefit from expertise using innovative techniques and technology.  
(c)AdministrationThe Program shall be administered by a Director, appointed by the Administrator under authorities of the General Services Administration. The Administrator shall provide necessary staff, resources and administrative support for the Program.  (d)Appointment of fellowsThe Director shall appoint fellows pursuant to the Program and, in cooperation with executive agencies, shall facilitate placement of fellows to participate in projects that have the potential for significant positive effects and are consistent with the President’s goals.  
(e)Application process 
(1)In generalThe Director shall prescribe the process for applications and nominations of individuals to the Program.  (2)Program standardsFollowing publication of these processes, the Director may accept for consideration applications from individuals. The Director shall establish, administer, review, and revise, if appropriate, a Governmentwide cap on the number of fellows. The Director shall establish and publish salary ranges, benefits, and standards for the Program.  
(f)Selection, appointment, and assignment of fellows 
(1)ProceduresThe Director shall prescribe appropriate procedures for the selection, appointment, and assignment of fellows.  (2)ConsultationPrior to the selection of fellows, the Director shall consult with the heads of executive agencies regarding potential projects and how best to meet those needs. Following such consultation, the Director shall select and appoint individuals to serve as fellows.  
(3)Time limitationFellows selected for the Program shall serve under short-term, time-limited appointments. Such fellows shall be appointed for no less than 6 months and no longer than 2 years in the Program. The Director shall facilitate the process of placing fellows at requesting executive agencies.  (g)Responsibilities of agenciesEach executive agency shall work with the Director and the Presidential Innovation Fellows Program advisory board established under section 3172 to attempt to maximize the Program’s benefits to the agency and the Government, including by identifying initiatives that have a meaningful effect on the people served and that benefit from involvement by one or more fellows. Such agencies shall ensure that each fellow works closely with responsible senior officials for the duration of the assignment.  
3172.Presidential Innovation Fellows Program advisory board 
(a)In generalThe Administrator of General Services shall continue an advisory board to advise the Director of the Presidential Innovation Fellows Program by recommending such priorities and standards as may be beneficial to fulfill the mission of the Presidential Innovation Fellows Program and assist in identifying potential projects and placements for fellows. The advisory board may not participate in the selection process under section 3171(f).  (b)Chair; membershipThe Administrator shall designate a representative to serve as the Chair of the advisory board. In addition to the Chair, the membership of the advisory board shall include— 
(1)the Deputy Director for Management of the Office of Management and Budget;  (2)the Director of the Office of Personnel Management;  
(3)the Administrator of the Office of Electronic Government of the Office of Management and Budget;  (4)the Assistant to the President and Chief Technology Officer; and  
(5)other individuals as may be designated by the Administrator.  (c)ConsultationThe advisory board may consult with industry, academia, or nonprofits to ensure the Presidential Innovation Fellows Program is continually identifying opportunities to apply advanced skillsets and innovative practices in effective ways to address the Nation’s most significant challenges..  
(b)Clerical amendmentThe table of sections for chapter 31 of title 5, United States Code, is amended by adding at the end the following:   Subchapter V—Presidential Innovation Fellows Program  3171. Presidential Innovation Fellows Program. 3172. Presidential Innovation Fellows Program advisory board..  (c)TransitionThe Presidential Innovation Fellows Program established pursuant to Executive Order No. 13704 (5 U.S.C. 3301 note) as in existence on the day before the date of enactment of this Act shall be considered the Presidential Innovation Fellows Program described in the amendments made by this Act.  
(d)No additional funds authorizedNo additional funds are authorized to be appropriated to carry out this Act or the amendments made by this Act. This Act and the amendments made by this Act shall be carried out using amounts otherwise authorized.   Speaker of the House of Representatives.Vice President of the United States and President of the Senate. 